Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 1 of 12 Page ID #:45064


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW-KSx                                                Date      July 23, 2020
 Title             BlackBerry Limited v. Facebook, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         None Present                                             None Present
 PROCEEDINGS:                   IN CHAMBERS - ORDER


       Attached hereto is the Court’s Final Rulings. The Court sets a status conference for February 11,
2021 at 8:30 a.m., with a joint status report to be filed by February 8, 2021.




                                                                                                      :
                                                                  Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 2 of 12 Page ID #:45065



  BlackBerry Limited v. Facebook, Inc. et al; Case No. 2:18-cv-01844-GW-(KSx)
  Final Ruling on:
                   (1) Parties’ Supplemental Claim Construction Briefing as to Two Claim Terms in
                   the ’236 Patent, as Ordered by Court at Docket No. 655 at 10-11 and Stipulated by
                   the Parties at Docket No. 654 (no proposed order on parties’ Joint Stipulation filed)
                   (Plaintiff’s Opening Supplemental Claim Construction Brief, Docket No. 658;
                   WhatsApp’s Opening Supplemental Claim Construction Brief, Docket No. 659;
                   Plaintiff’s Responsive Supplemental Claim Construction Brief, Docket No. 661;
                   WhatsApp’s Responsive Supplemental Claim Construction Brief, Docket No. 662)
                   (2) Deferred Portions of Defendants’ Motion for Summary Judgment as to Non-
                   infringement of ’961, ’120, and ’634 Patents and Invalidity of ’961, ’634, ’236,
                   ’713, and ’250 Patents, as Outlined by Court at Docket No. 655 at 10-11 and
                   Relating to the ’236 Patent (Motion, Docket No. 540 (public), Docket No. 552
                   (sealed); Opposition, Docket No. 583 (public), Docket No. 604 (sealed); Reply,
                   Docket No. 633 (public), Docket No. 647 (sealed)); see also Parties’ Supplemental
                   § 101 Briefs as to ’236 Patent, as Ordered by the Court at Docket No. 663
                   (Plaintiff’s Supplemental Brief Regarding § 101 Invalidity of the ’236 Patent
                   (Docket No. 664), WhatsApp’s Supplemental Brief Regarding § 101 Invalidity of
                   the ’236 Patent (Docket No. 665))
                   (3) Deferred Portions of Defendants’ Renewed Motion to Stay Case Pending
                   Instituted Inter Partes Review Proceedings, as Outlined by the Court at Docket
                   Nos. 652 and 655 and Relating to the ’236 Patent (Motion, Docket No. 501 (public),
                   Docket No. 505 (sealed); Opposition, Docket No. 550; Reply, Docket No. 560)


  I. Background
          Plaintiff BlackBerry Limited (“BlackBerry”) has filed this patent infringement action
  against Facebook, Inc., WhatsApp, Inc., and Instagram, LLC (“Defendants”). Docket No. 1; see
  also Docket No. 15 (First Amended Complaint).
          The Court recently granted-in-part Defendants’ renewed motion to stay pending inter
  partes review (“IPR”) proceedings1 as to all of the remaining asserted patents in this case, except
  for one. See Docket No. 652, Docket No. 655 at 10-11. The Court deferred ruling on whether
  proceedings should be stayed as to U.S. Patent No. 8,429,236 (“the ’236 Patent”), which is not
  subject to pending IPR proceedings. Docket No. 652. After considering Defendants’ arguments
  for invalidity of the asserted claims of the ’236 Patent under 35 U.S.C. § 101,2 the Court also

  1
    See Defendants’ Renewed Motion to Stay Case Pending Instituted Inter Partes Review Proceedings (Motion, Docket
  No. 501 (public), Docket No. 505 (sealed); Opposition, Docket No. 550; Reply, Docket No. 560).
  2
    See Defendants’ Motion for Summary Judgment as to Non-infringement of ’961, ’120, and ’634 Patents and
  Invalidity of ’961, ’634, ’236, ’713, and ’250 Patents (Motion, Docket No. 540 (public), Docket No. 552 (sealed);

                                                         1
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 3 of 12 Page ID #:45066



  deferred a ruling on that issue and directed the parties to submit supplemental claim construction
  briefs for two claim terms in the asserted claims of the ’236 Patent. Docket No. 655 at 10-11.
           Plaintiff and Defendant WhatsApp3 filed their supplemental claim construction briefs. See
  Plaintiff’s Opening Supplemental Claim Construction Brief, Docket No. 658; WhatsApp’s
  Opening Supplemental Claim Construction Brief, Docket No. 659; Plaintiff’s Responsive
  Supplemental Claim Construction Brief, Docket No. 661; WhatsApp’s Responsive Supplemental
  Claim Construction Brief, Docket No. 662. They were subsequently permitted to file additional
  supplemental briefs regarding 35 U.S.C. § 101, and did so. Plaintiff’s Supplemental 35 U.S.C. §
  101 Brief, Docket No. 664; WhatsApp’s Supplemental 35 U.S.C. § 101 Brief, Docket No. 665;
  see also Docket No. 663 (Court’s Order, permitting briefs); Docket No. 666 (Plaintiff’s Notice of
  Supplemental Authority); Docket Nos. 667, 668 (WhatsApp’s Notices of Supplemental
  Authority).
           The Court issued a tentative ruling (Docket No. 669) and permitted additional,
  supplemental briefing in response to that tentative ruling. See Docket Nos. 670, 672; see also
  Docket No. 671 (Plaintiff’s Notice of Supplemental Authority). Having considered those briefs,
  the Court finds Plaintiff’s additional arguments unpersuasive.4 The Court adopts its tentative
  ruling as its final ruling and DENIES Plaintiff’s request for a hearing on the motion. Docket No.
  670.
           For the reasons stated in this Order, the Court would rule as follows:
              (1) the parties’ claim construction disputes with respect to the terms “mode
                  selector” and “message generator” would be found MOOT;
              (2) the Court would GRANT the portion of Defendants’ Motion for Summary
                   Judgment as to Non-infringement of the ’961, ’120, and ’634 Patents and
                   Invalidity of the ’961, ’634, ’236, ’713, and ’250 Patents (Motion, Docket
                   No. 540) that was previously deferred as it relates to the ’236 Patent;
              (3) the Court would DENY the portion of Defendants’ motion to stay that
                  was previously deferred as to the ’236 Patent (see Docket Nos. 501

  Opposition, Docket No. 583 (public), Docket No. 604 (sealed); Reply, Docket No. 633 (public), Docket No. 647
  (sealed)).
  3
    Defendants state that WhatsApp is the only defendants accused of infringing claims of the ’236 Patent. Docket No.
  659 at 1 n.1. Thus, although all Defendants appeared to join the filing of Defendants’ summary judgment motion for
  invalidity of the ’236 Patent under 35 U.S.C. § 101, only WhatsApp has filed supplemental claim construction briefs.
  4
   Plaintiff’s arguments are largely based on certain characterizations of the analysis in the tentative ruling that are not
  completely accurate. The Court finds they do not warrant further response or analysis, given the analysis already
  provided in the tentative ruling.

                                                              2
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 4 of 12 Page ID #:45067



                 (motion), Docket Nos. 652, 655 (previous orders deferring ruling on
                 motion as to ’236 Patent)) AS MOOT;
              (4) any request for entry of partial final judgment as to the ’236 Patent under
                  Rule 54(b) in advance of the determinations on the remainder of this case,
                  including as to the stayed patents, would be due within seven days of the
                  filing of this final ruling.
  II. Legal Standard
         The Court has stated the relevant legal standards relating to summary judgment, patent
  infringement, and claim construction in previous rulings. See Docket No. 157 (Claim Construction
  Order); Docket No. 655 (February 27, 2020 Summary Judgment Order); see also Docket No. 487
  (October 1, 2019 Summary Judgment Order); Docket No. 68 (August 21, 2018 Ruling on
  Defendants’ Motion to Dismiss). They are not repeated here, but instead the relevant legal
  standards from those rulings are incorporated herein by this reference.
  III. Discussion
         A.       Background of U.S. Patent No. 8,429,236 and the Asserted Claims
         The ’236 Patent issued April 23, 2013 and is titled “Transmission of Status Updates
  Responsive to Status of Recipient Application.” BlackBerry apparently accuses only WhatsApp,
  Inc. of infringing claims of the ’236 Patent. Docket No. 659 at 1 n.1. In previous filings,
  Defendants stated that BlackBerry asserts Claims 15 and 17 of the ’236 Patent. Docket No. 552
  at 23. Claims 15 and 17 of the ’236 Patent recite:
              15. A mobile communications device, comprising:
                  a mode selector configured to determine whether a recipient application
                        is actively processing status updates and to select a message
                        transmission mode based on whether the recipient application is
                        actively processing status updates; and
                  a message generator configured to generate status messages and to cause
                         transmission of status messages from the mobile communications
                         device to a recipient application using the selected message
                         transmission mode.
              17. The mobile communications device of claim 15, wherein the mode
              selector comprises a component to observe a local database for a record in the
              database, the record comprising an indication that the recipient application is
              actively processing status updates.
         B.       Supplemental Claim Construction
         The Court previously deferred a ruling on the parties’ § 101 invalidity dispute for the
  asserted claims of the ’236 Patent pending the submission of supplemental claim construction

                                                    3
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 5 of 12 Page ID #:45068



  briefs for the terms “mode selector” and “message generator.” Docket No. 655. In additional
  supplemental briefs regarding § 101, both parties agreed that it is not necessary for the Court to
  construe the two terms before resolving the parties’ § 101 dispute. Docket Nos. 664, 665. The
  Court accordingly finds it unnecessary to construe the two terms, and as discussed further herein,
  finds the parties’ claim construction disputes MOOT.
          However, lest there be any doubts about how this § 101 inquiry is being conducted, the
  Court will assume, solely for purposes of this § 101 analysis, that the terms “mode selector” and
  “message generator” are governed by Plaintiff’s proposed constructions. Plaintiff’s proposed
  constructions for the two terms are shown in the following chart:

         Claim Term         Plaintiff’s Proposed Construction
         “mode              “a hardware or software component, such as a recipient callback
         selector”          module, timer, components to observe a local database, components to
                            inspect a request message from a recipient application, or components
                            to compare a timestamp with the local time of the mobile
                            communications device, for controlling the mode of transmitting status
                            messages over a wireless network from a mobile communications
                            device to a recipient application”

         “message           “a hardware or software component, responsive to the mode selector,
         generator”         that is operable to prepare and send transmissions over a wireless
                            network from a mobile communications device to a recipient
                            application”

  See generally Docket No. 658.
          C.       Defendants’ Motion for Invalidity Under 35 U.S.C. § 101
          Defendants5 argue that the asserted claims of the ’236 Patent are directed to an abstract
  concept “in which a person decides not to communicate with another person because the other
  person is not listening, in other words, ‘don’t waste your breath.’” Docket No. 552 at 24; see also
  Docket No. 655 at 1 (“the bulk of the ’236 claims provide nothing more than the abstract idea of
  ‘don’t talk when no one is listening.’”). Defendants further argue that the claims do not add
  “significantly more” to the abstract idea. Id. at 26-27. Defendants argue, in part, that:
               the steps recite an order that a person of ordinary skill in the art would find
               logical and would expect – first, the “mode selector” determines whether the
               recipient application is actively processing status updates to select a message
  5
    Although only WhatsApp apparently submitted supplemental briefs regarding claim construction and invalidity of
  the ’236 Patent, because all Defendants joined in the original summary judgment motion for, inter alia, invalidity of
  the ’236 Patent claims, the Court refers to all of them in this analysis section.

                                                           4
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 6 of 12 Page ID #:45069



              transmission mode, and then the “message generator” uses the selected mode
              to generate and transmit messages.
  Id.
           Plaintiff argues that the asserted ’236 Patent claims are directed to a technological
  improvement. Specifically, it argues that they improve the battery life of a mobile communications
  device. See, e.g. Docket No. 664 at 2. Plaintiff also argues that factual questions preclude a
  summary judgment determination at Alice Step Two. See id. at 3 (“it is Defendants’ burden to
  demonstrate that the ordered combination of claim elements was not inventive. But, Defendants
  cite no historical evidence that selecting a transmission mode based on whether a recipient
  application is actively processing status updates meets this standard.” (citation omitted).).
                    1.       Alice Step One
           The Court agrees with Defendants that the claims are directed to an abstract idea at Alice
  Step One. They are directed to the abstract concept of making a choice about what to communicate
  to a source based on information collected about that source. Whether phrased colloquially as
  “don’t talk when no one is listening”6 or in some other fashion, the focus of the claims is on using
  information to make a decision about how to communicate. Indeed, the abstract idea could also
  be stated in the more technical terms supplied by Plaintiff as “selecting a transmission mode based
  on whether a recipient application is actively processing status updates.” Id. at 3. Understood in
  Plaintiff’s own words, choosing a “mode” for communication in response to whether an
  application is processing status updates is still an abstract concept, not a technical one.
           At bottom, the claims at issue are similar to patent-ineligible claims for collecting, storing,
  and transmitting information. The Federal Circuit consistently finds such claims abstract. See,
  e.g., Elec. Commc’n Techs., LLC v. ShoppersChoice.com, LLC, No. 2019-1587, 2020 WL
  2479692, at *3 (Fed. Cir. May 14, 2020) (“the process of recording authentication information—
  such as the customer’s name, address, and telephone number—and including that information in a
  subsequent communication with the customer is abstract not only because it is a longstanding
  commercial practice, but also because it amounts to nothing more than gathering, storing, and
  transmitting information.”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir.


  6
    Based on the plain claim language, the more technically correct colloquial phrase seems like it would be “do (or say)
  something different when no one is listening.” The face of Claim 15 suggests that the message generator generates
  and causes transmission of a status message “using the selected transmission mode.” The claim language, at least on
  its face, does not require that a status message only be sent when a certain transmission mode is in effect.

                                                            5
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 7 of 12 Page ID #:45070



  2016) (“The advance [the asserted claims] purport to make is a process of gathering and analyzing
  information of a specified content, then displaying the results, and not any particular assertedly
  inventive technology for performing those functions.”).
         Plaintiff’s broad constructions for “mode selector” and “message generator” are highly
  relevant to the Alice Step One determination. These terms, according to Plaintiff, can essentially
  be any “hardware or software component” that satisfies the claimed functions in the context of
  mobile communications devices. This shows the breadth of the claims as well as their result-
  oriented nature. So long as the claimed steps of making a “mode” selection and generating a
  message based on that selection are carried out, there are not any meaningful limitations on the
  hardware or software required to do so. In other words, so long as the results are accomplished,
  the means of accomplishing them do not matter. But “abstract idea exception decisions . . . have
  stressed that a claimed invention must embody a concrete solution to a problem having ‘the
  specificity required to transform a claim from one claiming only a result to one claiming a way of
  achieving it.’” Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1343 (Fed. Cir. 2018) (citation
  omitted); see also Elec. Power, 830 F.3d at 1356 (“Indeed, the essentially result-focused,
  functional character of claim language has been a frequent feature of claims held ineligible under
  § 101, especially in the area of using generic computer and network technology to carry out
  economic transactions.”).
         The Federal Circuit’s decision in Interval Licensing is instructive. The claims at issue
  required a computer readable medium with an “attention manager” for obtaining content and
  controlling its display on a computer. See Interval Licensing, 896 F.3d at 1339-40. The term
  “attention manager” was construed as “a system that displays images to a user either when the user
  is not engaged in a primary interaction or in an area of the display screen that is not used by the
  user’s primary activity.” Id. at 1338. The Federal Circuit found the claims abstract. Id. at 1344-
  45. It emphasized the “result-centric construction of the claimed ‘attention manager’” and
  concluded that the claims were similar to abstract claims for collecting and displaying information.
  Id. (“Recitation, as in this case, of the collection, organization, and display of two sets of
  information on a generic display device is abstract absent a ‘specific improvement to the way
  computers [or other technologies] operate.’”). The Federal Circuit panel stated,
            in light of the broad, result-oriented construction for “attention manager,” we
            agree with the district court that the claimed “attention manager”
            encompasses a patent-ineligible abstract concept rather than an arguably

                                                   6
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 8 of 12 Page ID #:45071



             technical improvement to display devices, because the term as properly
             construed simply demands the production of a desired result (non-interfering
             display of two information sets) without any limitation on how to produce
             that result. Instead of claiming a solution for producing that result, the claim
             in effect encompasses all solutions. This result-centric construction for
             “attention manager” conforms with the specification, which lacks any
             description for how a display device would ensure the segregation of the two
             sets of information presented on a display screen.
  Id. at 1345.
          Likewise, although Plaintiff strongly disagrees, the Court finds the Federal Circuit’s
  decision in Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., 955 F.3d 1317 (Fed. Cir. 2020)
  relevant. In Ericsson, the Federal Circuit found the following claim patent-ineligible:
             1. A system for controlling access to a platform, the system comprising:
                  a platform having a software services component and an interface
                         component, the interface component having at least one interface
                         for providing access to the software services component for
                         enabling application domain software to be installed, loaded, and
                         run in the platform;
                  an access controller for controlling access to the software services
                         component by a requesting application domain software via the
                         at least one interface, the access controller comprising:
                  an interception module for receiving a request from the requesting
                         application domain software to access the software services
                         component;
                  and a decision entity for determining if the request should be granted
                         wherein *1326 the decision entity is a security access manager,
                         the security access manager holding access and permission
                         policies; and
                  wherein the requesting application domain software is granted access to
                         the software services component via the at least one interface if
                         the request is granted.
  Id. at 1325-26. The Federal Circuit explained, “[b]ased on the claim language, we conclude that
  [the] claims . . . are directed to the abstract idea of controlling access to, or limiting permission to,
  resources. Although written in technical jargon, a close analysis of the claims reveals that they
  require nothing more than this abstract idea.” Id. at 1326. Even though the concept of controlling
  access to resources did not neatly fall into the category of a “mathematical algorithm,” “method of
  organizing human activity,” or “fundamental economic practice,” the Federal Circuit found that it
  remained “the sort of process that can be performed in the human mind,” and thus abstract. Id. at
  1327 (internal quotations omitted). The Federal Circuit also emphasized the result-orientated

                                                     7
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 9 of 12 Page ID #:45072



  nature of the claims and lack of limitations to “technical means for performing the functions that
  are arguably an advance.” Id. at 1328 (citation omitted).
          Similarly here, the claims focus on a result (choosing a transmission mode based on
  information about a recipient), with no technological limitations on the hardware or software
  components (the “mode selector” and “message generator”) that must achieve it. The claims are
  not drawn to a technological improvement because they do not provide a technological solution;
  they are “untethered to any specific or concrete way of implementing” the abstract idea. Affinity
  Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016); see also Cisco Sys.,
  Inc. v. Uniloc 2017 LLC, No. 2019-2048, 2020 WL 2465483, at *2 (Fed. Cir. May 13, 2020).
          The fact that the claims and Plaintiff’s constructions for “mode selector” and “message
  generator” are focused on mobile communications devices does not change the analysis. An
  abstract idea limited to a particular technological field is still abstract. See, e.g. Affinity Labs, 838
  F.3d at 1259; see also Ericsson, 955 F.3d at 1327.
          Relatedly, Plaintiff’s argument that the claims result in improved battery life in mobile
  communications devices does not support the conclusion that they are necessarily directed to a
  technological improvement at Alice Step One. Making an informed choice based on information
  - the abstract concept here - is likely to lead to benefits, including when that abstract concept is
  applied in the technological field of wireless communications. But the benefits that flow from that
  abstract idea do not transform it into a technological improvement in this case. “An improved
  result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract
  idea . . . . To be patent-eligible, the claims must recite a specific means or method that solves a
  problem in an existing technological process.” Koninklijke KPN N.V. v. Gemalto M2M GmbH,
  942 F.3d 1143, 1150 (Fed. Cir. 2019) (citation omitted). Such a technical means or method is
  lacking from the combination of “mode selector” and “message generator” in Claims 15 and 17.
          Moreover, Claims 15 and 17 of the ’236 Patent do not necessarily require such an improved
  result. The claim language does not require that the broadly-interpreted “mode selector” and
  “message generator” operate in a manner that would improve mobile communication device
  battery life. See Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018), cert. denied, 140
  S. Ct. 911 (2020) (finding claims invalid that did not include limitations capturing the
  technological improvements disclosed in the specification). Unlike some of the discussion in the
  specification, there are no limitations in the claims regarding the types of messages that are

                                                     8
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 10 of 12 Page ID #:45073



   generated and transmitted when a particular transmission mode has been selected. See ’236 Patent
   at Abstract. Nor is there sufficient information claimed, particularly in Claim 15, regarding how
   the “mode selector” performs the task of determining whether the recipient application is actively
   processing status updates to support patent eligibility.7 Compare id. at Claim 15 with id. at 3:24-
   43.
            Because the Court finds that the claims are directed to an abstract idea at Alice Step One,
   it proceeds to consider the claims at Alice Step Two.
                     2.       Alice Step Two
            The Court also agrees with Defendants that the claims lack an inventive concept. As noted,
   Plaintiff argues that “selecting a transmission mode based on whether a recipient application is
   actively processing status updates” supplies the inventive concept. Docket No. 664 at 3. However,
   this is the abstract idea itself. See BSG Tech, 899 F.3d at 1291 (“Here, the only alleged
   unconventional feature of BSG Tech’s claims is the requirement that users are guided by summary
   comparison usage information or relative historical usage information. But this simply restates
   what we have already determined is an abstract idea. At Alice step two, it is irrelevant whether
   considering historical usage information while inputting data may have been non-routine or
   unconventional as a factual matter. As a matter of law, narrowing or reformulating an abstract
   idea does not add ‘significantly more’ to it.”). Further, to the extent Plaintiff identifies this concept
   as a “novel” one that was “unknown” in the prior art (see Docket No. 664 at 4), that is not the


   7
     Claim 17 requires that “the mode selector comprises a component to observe a local database for a record in the
   database, the record comprising an indication that the recipient application is actively processing status updates.”
   Defendants discuss this limitation as implicating “conventional database technologies.” See, e.g. Docket No. 552 at
   24, 17. Plaintiff does not respond to Defendants’ assertions or independently argue for the patent eligibility of Claim
   17. See generally Docket No. 604 at 23-27. Based on the Court’s review, this claim presents a much closer call than
   Claim 15. It provides some form of specificity about a technological method for achieving the claimed results.
   Ultimately, however, this claim and its limitations are not addressed by Plaintiff, it continues to employ many result-
   focused concepts (including requiring an open-ended “component” to observe a generic local database), it still does
   not necessarily lead to a technological improvement insofar as battery consumption, and Defendants have presented
   arguments to support their position that these additional limitations are not technological improvements or inventive
   concepts, as opposed to a narrower application of the abstract idea. See also BSG Tech LLC v. Buyseasons, Inc., 899
   F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it applies an abstract idea in a narrow
   way. For an application of an abstract idea to satisfy step one, the claim’s focus must be something other than the
   abstract idea itself.”); see also id. at 1287 n.1 (discussing dependent claims and explaining, “[a]lthough these claims
   cover a narrower range of data input than claim 1, the claims’ focus remains on the abstract idea of considering
   historical usage information while inputting data.”); Ericsson, 955 F.3d at 1326 (“We are mindful that the step one
   inquiry looks to the claim’s ‘character as a whole’ rather than evaluating each claim limitation in a vacuum . . . . But
   where, as here, the bulk of the claim provides an abstract idea, and the remaining limitations provide only necessary
   antecedent and subsequent components, the claim’s character as a whole is directed to that abstract idea.”)


                                                              9
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 11 of 12 Page ID #:45074



   appropriate focus for the inventive concept analysis, either. SAP Am., Inc. v. Investpic LLC, 898
   F.3d 1161, 1163 (Fed. Cir. 2018) (“Under the principles developed in interpreting § 101, patent
   law does not protect such claims, without more, no matter how groundbreaking the advance.”).
          Plaintiff does not otherwise argue that the “mode selector” or “message generator”
   themselves supply an inventive concept.          Under Plaintiff’s proposed construction, these
   components include a broad range of generic computer components that are insufficient to
   transform the abstract idea into an inventive concept. Intellectual Ventures I LLC v. Symantec
   Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (“Claims that amount to nothing significantly more
   than an instruction to apply an abstract idea using some unspecified, generic computer and in which
   each step does no more than require a generic computer to perform generic computer functions do
   not make an abstract idea patent-eligible, because claiming the improved speed or efficiency
   inherent with applying the abstract idea on a computer does not provide a sufficient inventive
   concept.” (all internal citations and quotations omitted).)
          Plaintiff suggests that the determination in BASCOM Global Internet Services, Inc. v.
   AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) should control here. The claims at issue in
   BASCOM required “the installation of a filtering tool at a specific location, remote from end-users,
   with customizable filtering features specific to each end user.” Id. at 1350. The Federal Circuit
   observed that “[a]s is the case here, an inventive concept can be found in the non-conventional and
   non-generic arrangement of known, conventional pieces.” Id. The Federal Circuit explained that
   the claims:
             do not merely recite the abstract idea of filtering content along with the
             requirement to perform it on the Internet, or to perform it on a set of generic
             computer components. Such claims would not contain an inventive concept
             . . . . Nor do the claims preempt all ways of filtering content on the Internet;
             rather, they recite a specific, discrete implementation of the abstract idea of
             filtering content.
   Id. The claims at issue in this case align with the scenario that BASCOM distinguished. Indeed,
   without any structural limitations on what a “mode selector” or “message generator” can be and
   how the two components are arranged, the claims here fail to “recite a specific, discrete
   implementation of the abstract idea.” Id. As Ericsson explained,
             The most specific elements actually recited in the claim are “an access
             controller for controlling access,” “an interception module for receiving a
             request,” and “a decision entity for determining if the request should be
             granted.” ’510 patent claim 1. None of these elements are sufficient to turn the

                                                    10
Case 2:18-cv-01844-GW-KS Document 673 Filed 07/23/20 Page 12 of 12 Page ID #:45075



                 claim into anything more than a generic computer for performing the abstract
                 idea of controlling access to resources. Even assuming that this collection of
                 elements led to a more efficient way of controlling resource access, “our
                 precedent is clear that merely adding computer functionality to increase the
                 speed or efficiency of the process does not confer patent eligibility on an
                 otherwise abstract idea.”
   Ericsson, 955 F.3d at 1330 (citation omitted).
            The Court finds that the asserted claims of the ’236 Patent lack an inventive concept. It
   accordingly finds the asserted claims invalid under 35 U.S.C. § 101. Defendants’ summary
   judgment motion for invalidity of the asserted ’236 Patent claims would be GRANTED on this
   basis.
            D.       Impact of § 101 Determination for ’236 Patent on Deferred Portions of Defendants’
                     Motion to Stay
            Because the Court finds that the asserted claims of the ’236 Patent are invalid under 35
   U.S.C. § 101, it is not necessary to institute a stay of proceedings as to the ’236 Patent pending
   inter partes review of other asserted patents. The motion to stay (Docket No. 501) would be
   DENIED AS MOOT as to the ’236 Patent.
            Given these circumstances, the Court would consider a timely-filed request under Rule
   54(b) for entry of partial final judgment as to the ’236 Patent. See, e.g. Docket Nos. 490, 491
   (Joint Stipulation for entry of Rule 54(b) Judgment entered as to U.S. Patent Nos. 8,296,351 and
   8,676,929).
   IV. Conclusion
            For the reasons stated in this Order, the Court would rule as follows:
                 (1) the parties’ claim construction disputes with respect to the terms “mode
                     selector” and “message generator” would be found MOOT;
                 (2) the Court would GRANT the portion of Defendants’ Motion for Summary
                      Judgment as to Non-infringement of the ’961, ’120, and ’634 Patents and
                      Invalidity of the ’961, ’634, ’236, ’713, and ’250 Patents (Motion, Docket
                      No. 540) that was previously deferred as it relates to the ’236 Patent;
                 (3) the Court would DENY the portion of Defendants’ motion to stay that
                     was previously deferred as to the ’236 Patent (see Docket Nos. 501
                     (motion), Docket Nos. 652, 655 (previous orders deferring ruling on
                     motion as to ’236 Patent)) AS MOOT;
                 (4) any request for entry of partial final judgment as to the ’236 Patent under
                     Rule 54(b) in advance of the determinations on the remainder of this case,
                     including as to the stayed patents, would be due within seven days of the
                     filing of this final ruling.

                                                       11
